DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1: Line 12 recites “foundation”, this should recite “a foundation”. 
Line 24 recites “them”, this should specifically recite the limitation being referred to.
Regarding claim 2: Between claims 2 and 3 there is “CLAIM 3. (Amended Claim)”. This should be deleted. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Lines 4 and 6 each recite “them”, this needs to recite the specific limitation being referred to.
Lines 22-24 recite “the vertical joint faces of two adjacent wall pieces of one and the same annular section”, it is unclear what “one and the same” means in this context.  Further lines 21-25 are generally narrative in nature and difficult to understand. 
Line 24 recites “the mentioned wall pieces”, there is insufficient antecedent basis for this limitation in the claim.  This should specifically recite the wall pieces being referred to. 
Line 26 recites “the height of the wall pieces”, there is insufficient antecedent basis for this limitation in the claim. 
Further, the claim requires the vertical joints to lack structure connectors.  It is unclear how the support structure is able to support the weight of a wind-driven power generator without any connectors.  Thus, it appears an essential limitation or structure is missing from the claim.  See MPEP § 2172.01.  
Regarding claim 2: Line 2 recites “two adjacent wall pieces of one and the same annular section”, it is unclear what “one and the same” means in this context.  
Further lines 3-6 are generally unclear English and might be missing some punctuation or the word(s) “and/or”. 
Regarding claims 4 and 15: Line 2 recites “two adjacent wall pieces of one and the same annular section”, it is unclear what “one and the same” means in this context.  
Further, the claim requires an assembly connector, but claim 1 states there are no connectors.  These claims seem to contradict one another.  Further detail or clarification is required.  
Regarding claim 7: Lines 3-5 are generally unclear English and might be missing some punctuation or the word(s) “and/or”. 
Regarding claim 8: Lines 3-5 are generally unclear English and might be missing some punctuation or the word(s) “and/or”.
Line 4 recites “which they” and line 5 recites “they”, this needs to specifically recite the limitation being referred to. 
The remaining claims are rejected due to their dependency to a rejected claim.
Note, the claims appear to be a translation from a foreign language to English.  This results in narrative claims and multiple indefinite issues. The examiner attempted to point out as many as possible but some may have been missed.  It is suggested for Applicant to go through and make sure the claims are clear and conform to standard USPTO practices. 
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art of record does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the support structure of claim 1, specifically comprising:
the vertical joint faces of two adjacent wall pieces of one and the same annular section are arranged facing one another and lack structural connectors between them 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art all discloses various wind turbine support structures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SEAN GUGGER/Primary Examiner, Art Unit 2832